I114th CONGRESS2d SessionH. R. 5815IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Walden (for himself, Mr. Labrador, Mr. Newhouse, and Mr. Gosar) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo bar prosecution under section 844(f)(1) of title 18, United States Code, in certain cases. 
1.Short titleThis Act may be cited as the Resource Management Practices Protection Act of 2016.  2.Bar to prosecution under section 844(f)(1) of title 18, United States Code, in certain casesSection 844(f)(1) of title 18, United States Code, is amended— 
(1)by inserting (A) after (f)(1); and (2)by adding after and below the end the following: 
 
(B)Subparagraph (A) shall not apply if— (i)the damage or destruction, or attempt to damage or destroy, is by means of a fire that— 
(I)is set by a person to property owned by the person— (aa)to prevent an imminent threat of damage to that property; or 
(bb)as part of any other generally accepted practice for managing vegetation on timber, grazing, or farm land;  (II)does not pose a serious threat of injury to any individual or damage to any building, dwelling, or vehicle of the United States; and 
(III)does not result in death or serious bodily injury to any individual; and (ii)an individual who has not attained 16 years of age is not used in setting the fire. . 
